OPINION — AG — ** NOTARIES PUBLIC REQUIREMENTS ** AN OPINION NO. MARCH 11, 1930, DEALING WITH THE REQUIREMENTS OF SEALS OF NOTARIES PUBLIC REMAINS A CORRECT STATEMENT OF THE LAW. SINCE THE STATUTES IN QUESTION HAVE BEEN REENACTED WITHOUT AMENDMENT SINCE THE FORMER OPINION THE LEGISLATURE IS PRESUMED TO HAVE CONCURRED IN SUCH INTERPRETATION. THUS WHEN A NOTARY PUBLIC RESIDES IN AN INCORPORATED CITY OR TOWN HIS SEAL SHOULD BEAR THE NAME OF SUCH TOWN OR CITY, AND IF HE DOES 'NOT' RESIDE IN AN INCORPORATED TOWN OR CITY, THE SEAL SHOULD BEAR THE NAME OF THE COUNTY IN WHICH HE RESIDES. (RESIDENCE, SEAL, DEFINITION) CITE: 49 O.S. 5 [49-5] (FRANK GREGORY)